DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	Applicant has amended claims 1, 6, 13, 55, and 56. Claims 1-19, 55, and 56 are pending.
	The amendments to the claims have overcome the claim objections of record. 
The amendments to the claims have necessitated new rejections under 103. See 103 rejections below for details.

Response to Arguments
Applicant’s arguments, see section A of Remarks, filed 8/5/2022, with respect to the claim objections have been fully considered and are persuasive.  
Specifically, Applicant has argued that the amendments to the claims have overcome the claim objections of record. Therefore, the objections have been withdrawn.  

Applicant’s arguments, see sections B-D of Remarks, filed 8/5/2022, with respect to the prior art rejections have been fully considered and are persuasive.  
Specifically, Applicant has argued that the amendments to the claims have overcome the prior art rejections of record. Therefore, the rejections have been withdrawn.  
However, upon further consideration, the amendments to the claims have been found to necessitate new rejections of some of the claims over the prior art previously relied upon in further view of newly cited references Meckelnburg et al. (EA 010510) and Engle (US 2009/0032385). See 103 rejections below for details. 

The following are new rejections necessitated by amendment.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-5 and 55 is/are rejected under 35 U.S.C. 103 as being unpatentable over Beam (US 760,372) in view of Montgomery (US 1,895,202), Steimer et al. (DE 2,720,688; English translation obtained from Espacenet), hereafter referred to as Steimer, and Meckelnburg et al. (EA 010510), hereafter referred to as Meckelnburg. 
With regard to claim 1: Beam teaches an uptake duct configured to receive exhaust gases (Figures 1-4, Page 2 Lines 36-110), the uptake duct comprising: 
A channel (flue) G through which exhaust gases are configured to pass in a flow direction (Figures 2-4, Page 2 Lines 36-110).
A first refractory surface (bottom inner surface of channel G) (Figures 2-4, Page 2 Lines 36-110).
A second refractory surface (top inner surface of channel G) which opposes the first refractory surface, wherein the first and second refractory surfaces at least partially define the channel (Figures 2-4, Page 2 Lines 36-110).
A damper (valve) I positioned within entirely within the channel G, wherein the damper I is movable between a pluralities of orientations to change the flow of exhaust gas through the channel G, wherein the plurality of orientations includes a fully closed orientation (Figures 2-4, Page 2 Lines 36-80).  
As can be seen in Figure 3, said damper I remains entirely within the channel in each of the plurality of orientations (Figures 1-4, Page 2 Lines 36-80).
Beam is silent to the fully closed orientation being non-perpendicular to the flow direction.
However, it is known in the art to arrange pivotable draft control damper so as to have a fully closed orientation non-perpendicular to a flow direction. For example, Montgomery teaches a damper valve apparatus (page 1 lines 1-15), the apparatus comprising a channel (pipe section/chimney) 5 and a damper 7 positioned entirely within the channel, wherein the damper 7 is movable between a plurality of orientations to change the flow of exhaust gases through the channel 5, wherein the plurality of orientations includes a fully closed orientation in which the damper 7 is non-perpendicular to a flow direction through the channel 5, the damper remaining entirely within the channel in each of the plurality of orientations. 
Furthermore, it is known in the art that it would be advantageous to configure a pivotable damper so as to have a fully closed position which is non-perpendicular to a flow direction through a channel. Steimer teaches a damper (shutter/flap) for an exhaust channel (pipe) 1 (Figure 1, paragraphs [0002] and [0011]-[0011] of Espacenet translation), wherein the damper (flap) 2 is positioned within the channel 1 so as to be at an angle of 45° to the center line of the channel 1 when in the fully closed position (Figure 1, Paragraph [0015] of Espacenet translation). It is understood that the flow direction through the channel will be substantially parallel to the centerline thereof. Because the damper 2 is at an angle of 45° with respect to the centerline of the channel, it is understood that said damper is non-perpendicular to the flow direction through the channel. Steimer teaches that arranging the damper to have such an orientation when closed results in very short opening and closing times (Figure 1, Paragraph [0015] of Espacenet translation).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Beam in view of Montgomery and Steimer by configuring the damper of Beam in a manner similar to the damper of Montgomery, i.e. such that the plurality of orientations through which the damper passes includes a fully closed orientation in which the damper is non-perpendicular to a flow direction through the channel, in order to obtain a damper having very short opening and closing times as suggested by Steimer.
	Modified Beam is silent to the damper comprising (i) a first layer comprising a first material including steel or fused silica, and (ii) a second layer disposed over the first layer and comprising a second material including ceramic and/or fiber.
However, in Beam, the damper is necessarily comprised of a first material. Beam is silent to the type of material which is used to form the first layer. However, steel is a well-known construction material. A person having ordinary skill in the art would have an expectation that the damper in Beam could be formed from steel with a reasonable expectation of success.
It would have been obvious to one of ordinary skill in the art before the effective filing date to further modify Beam by forming the damper from a first material, the first material being steel, in order to obtain a predictably functional damper.
Modified Beam remains silent to the damper comprising (i) a first layer comprised of the first material (steel), and (ii) a second layer disposed over the first layer and comprising a second material including ceramic and/or fiber.
However, it is known in the art to coat dampers in ceramic material. For example, Meckelnburg teaches a damper 3, the damper comprised of a first layer comprised of a first material and a second layer disposed over the first layer and comprised of a second material, the second layer being a ceramic (refractory concrete) (Figures 1 and 2, paragraph [0054] of Espacenet translation). It is understood that the second layer comprised of ceramic serves a protective layer for the damper.
It would have been obvious to one of ordinary skill in the art before the effective filing date to further modify Beam in view of Meckelnburg by adding to the damper a second layer disposed over the first and comprised of a second material, the second material being ceramic, in order to provide the damper with a protective outer coating.  
	Modified Beam is silent to at least one of the first material or the second material being configured to withstand a temperature of at least 2000 °F.
	However, as discussed above, the purpose of adding the second material layer (protective material layer) is to protect the damper from heat. Thus, a person having ordinary skill in the art would desire for said material to be configured to withstand high temperatures. Furthermore, it is understood that exhaust gas leaving coke oven uptakes does so at very high temperatures. "[When] the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation," (see MPEP 2144.05 II A).
	It would have been obvious to one of ordinary skill in the art before the effective filing date to further modify Beam by configuring at least the second material layer to withstand very high temperature, i.e. temperatures of at least 2000 °F, in order to obtain a device wherein the second material layer protects the damper from heat as intended. 
With regard to claim 2: The damper I is a damper plate having opposing first and second end portions, the first end portion being the top end when the damper is in the closed position and the second end portion being the bottom end when the damper is in the closed position (Beam: Figures 1-4, Page 2 Lines 36-80).
Wherein the second end portion is spaced apart from the first refractory surface (bottom inner surface) by a first distance when the damper plate I is in a first of the plurality of orientations, i.e. when the damper I is in the open position (Beam: Figures 1-4, Page 2 Lines 36-80).
And wherein the second end portion is spaced apart from the first refractory surface by a second distance less than the first distance when the damper plate is in a second of the plurality of orientations, e.g. when the damper is in a closed or partially closed position (Beam: Figures 1-4, Page 2 Lines 36-80).
With regard to claim 3: The damper plate I has a plate surface that faces towards the first (bottom) refractory surface (Beam: Figures 1-4, Page 2 Lines 36-80).
Modified Beam is silent to the plate surface having a substantially uniform temperature when the exhaust gases pass over the plate surface. However, the plate surface is positioned entirely within the channel (Beam: Figures 1-4, Page 2 Lines 36-80). Therefore, the entire plate surface will be exposed to and heated by the flow of hot exhaust gas at the same time. Therefore, the plate surface will be heated to a substantially uniform temperature by the hot gas flowing thereover. 
With regard to claim 4: The damper plate I forms a first acute angle with the second refractory surface (top inner surface) when the uptake damper is in the first orientation, i.e. when the damper I is in the open position, and a second acute angle greater than the first acute angle when the uptake damper is in the second orientation, e.g. when the damper is in a closed or partially closed position (Beam: Figures 1-4, Page 2 Lines 36-80).
With regard to claim 5: In modified Beam, the first layer of the damper (i.e. the damper itself) constitutes a support layer, and the second layer of the damper (i.e. the protective material layer) constitutes a facing layer made of refractory material (i.e. material that is resistant to high temperatures) (Cowell: Column 2 line 50-Column 3 Line 2; see rejection of claim 1 above for details). 
With regard to claim 55: In modified Beam the damper plate I includes a first end portion and a second end portion spaced apart from the first end portion (Beam: Figures 2-4, Page 2 Lines 36-80).
The uptake duct further comprising:
A rod i configured to contact the second end portion of the damper plate I (Beam: Figures 2-4, Page 2 Lines 36-80). Note: In Figure 3, it can be seen that rod i is connected to the lower half of the damper plate I, the lower half being the lower half of the damper plate I when said plate is in the closed position. Thus, said rod i can be configured to contact the damper plate I in a region that can be considered part of a second end portion spaced apart from a first end portion (e.g. by a virtual line dividing the top and bottom portions of the damper plate I).
An actuator (operating lever) J coupled to the rod i via arm i2 (Beam: Figures 2-4, Page 2 Lines 36-80).
Wherein the first end portion is pivotably coupled to the second refractory surface (top inner surface of channel G) (Beam: Figures 2-4, Page 2 Lines 36-80).
Wherein the actuator J is configured to move the rod i along a vertical axis from at least first position within the channel G to at least a second position within the channel G (Beam: Figures 2-4, Page 2 Lines 36-80). Note: The rod i moves along a vertical axis at least in the sense that it changes its position along the vertical y-axis.
Wherein, in operation, actuating the actuator J and moving the rod i from the first position toward the second position causes the second end portion of the damper I to approach the first refractory surface (bottom inner surface of channel G) (Beam: Figures 2-4, Page 2 Lines 36-80).

Claims 1-5, 13-19, 55, and 56 is/are rejected under 35 U.S.C. 103 as being unpatentable over Beam (US 760,372) in view of Montgomery (US 1,895,202), Steimer et al. (DE 2,720,688; English translation obtained from Espacenet), hereafter referred to as Steimer, and Engle (US 2009/0032385).
With regard to claim 1: Beam teaches an uptake duct configured to receive exhaust gases (Figures 1-4, Page 2 Lines 36-110), the uptake duct comprising: 
A channel (flue) G through which exhaust gases are configured to pass in a flow direction (Figures 2-4, Page 2 Lines 36-110).
A first refractory surface (bottom inner surface of channel G) (Figures 2-4, Page 2 Lines 36-110).
A second refractory surface (top inner surface of channel G) which opposes the first refractory surface, wherein the first and second refractory surfaces at least partially define the channel (Figures 2-4, Page 2 Lines 36-110).
A damper (valve) I positioned within entirely within the channel G, wherein the damper I is movable between a pluralities of orientations to change the flow of exhaust gas through the channel G, wherein the plurality of orientations includes a fully closed orientation (Figures 2-4, Page 2 Lines 36-80).  
As can be seen in Figure 3, said damper I remains entirely within the channel in each of the plurality of orientations (Figures 1-4, Page 2 Lines 36-80).
Beam is silent to the fully closed orientation being non-perpendicular to the flow direction.
However, it is known in the art to arrange pivotable draft control damper so as to have a fully closed orientation non-perpendicular to a flow direction. For example, Montgomery teaches a damper valve apparatus (page 1 lines 1-15), the apparatus comprising a channel (pipe section/chimney) 5 and a damper 7 positioned entirely within the channel, wherein the damper 7 is movable between a plurality of orientations to change the flow of exhaust gases through the channel 5, wherein the plurality of orientations includes a fully closed orientation in which the damper 7 is non-perpendicular to a flow direction through the channel 5, the damper remaining entirely within the channel in each of the plurality of orientations. 
Furthermore, it is known in the art that it would be advantageous to configure a pivotable damper so as to have a fully closed position which is non-perpendicular to a flow direction through a channel. Steimer teaches a damper (shutter/flap) for an exhaust channel (pipe) 1 (Figure 1, paragraphs [0002] and [0011]-[0011] of Espacenet translation), wherein the damper (flap) 2 is positioned within the channel 1 so as to be at an angle of 45° to the center line of the channel 1 when in the fully closed position (Figure 1, Paragraph [0015] of Espacenet translation). It is understood that the flow direction through the channel will be substantially parallel to the centerline thereof. Because the damper 2 is at an angle of 45° with respect to the centerline of the channel, it is understood that said damper is non-perpendicular to the flow direction through the channel. Steimer teaches that arranging the damper to have such an orientation when closed results in very short opening and closing times (Figure 1, Paragraph [0015] of Espacenet translation).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Beam in view of Montgomery and Steimer by configuring the damper of Beam in a manner similar to the damper of Montgomery, i.e. such that the plurality of orientations through which the damper passes includes a fully closed orientation in which the damper is non-perpendicular to a flow direction through the channel, in order to obtain a damper having very short opening and closing times as suggested by Steimer.
	Modified Beam is silent to the damper comprising (i) a first layer comprising a first material, wherein the first material is steel or fused silica, and (ii) a second layer disposed over the first layer and comprising a second material including fiber.
However, coke oven dampers having such a construction are known in the art. For example, Engle teaches a coke oven damper comprising a first layer (U-shaped sub frame) 12 comprising first material, wherein the first material is steel, and a second layer (damper mat) 20 disposed over the first layer 12 and comprised of a second material, the second material being fiber (i.e. silica needle) (abstract, Figure 3, Paragraphs [0013]-[0015]).
The teachings of Engle would give one of ordinary skill in the art a reasonable expectation that the damper valve of Beam could be successfully formed from a first layer of steel supporting a second layer of fiber disposed over the first layer.
	Modified Beam is silent to at least one of the first material or the second material being configured to withstand a temperature of at least 2000 °F.
	However, as discussed above, the purpose of adding the second material layer (protective material layer) is to protect the damper from heat. Thus, a person having ordinary skill in the art would desire for said material to be configured to withstand high temperatures. Furthermore, it is understood that exhaust gas leaving coke oven uptakes does so at very high temperatures. "[When] the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation," (see MPEP 2144.05 II A).
	It would have been obvious to one of ordinary skill in the art before the effective filing date to further modify Beam by configuring at least the second material layer to withstand very high temperature, i.e. temperatures of at least 2000 °F, in order to obtain a device wherein the second material layer protects the damper from heat as intended. 
With regard to claim 2: The damper I is a damper plate having opposing first and second end portions, the first end portion being the top end when the damper is in the closed position and the second end portion being the bottom end when the damper is in the closed position (Beam: Figures 1-4, Page 2 Lines 36-80).
Wherein the second end portion is spaced apart from the first refractory surface (bottom inner surface) by a first distance when the damper plate I is in a first of the plurality of orientations, i.e. when the damper I is in the open position (Beam: Figures 1-4, Page 2 Lines 36-80).
And wherein the second end portion is spaced apart from the first refractory surface by a second distance less than the first distance when the damper plate is in a second of the plurality of orientations, e.g. when the damper is in a closed or partially closed position (Beam: Figures 1-4, Page 2 Lines 36-80).
With regard to claim 3: The damper plate I has a plate surface that faces towards the first (bottom) refractory surface (Beam: Figures 1-4, Page 2 Lines 36-80).
Modified Beam is silent to the plate surface having a substantially uniform temperature when the exhaust gases pass over the plate surface. However, the plate surface is positioned entirely within the channel (Beam: Figures 1-4, Page 2 Lines 36-80). Therefore, the entire plate surface will be exposed to and heated by the flow of hot exhaust gas at the same time. Therefore, the plate surface will be heated to a substantially uniform temperature by the hot gas flowing thereover. 
With regard to claim 4: The damper plate I forms a first acute angle with the second refractory surface (top inner surface) when the uptake damper is in the first orientation, i.e. when the damper I is in the open position, and a second acute angle greater than the first acute angle when the uptake damper is in the second orientation, e.g. when the damper is in a closed or partially closed position (Beam: Figures 1-4, Page 2 Lines 36-80).
With regard to claim 5: In modified Beam, the first layer of the damper (i.e. the damper itself) constitutes a support layer, and the second layer of the damper (i.e. the protective material layer) constitutes a facing layer made of refractory material (i.e. material that is resistant to high temperatures) (Cowell: Column 2 line 50-Column 3 Line 2; see rejection of claim 1 above for details). 
With regard to claim 13: Beam teaches a coke oven (Figures 1-4, Page 1 Lines 85-95, Page 2 Lines 36-110), the coke oven comprising:
An oven chamber A (Figures 1-4, Page 1 Lines 85-95),
An uptake duct (flue) G in fluid communication with the oven chamber A, wherein the uptake duct G is configured to receive exhaust gases from the oven chamber A in a flow direction (Figures 1-4, Page 1 Lines 85-95, Page 2 Lines 36-110).
An uptake damper system configured to control an oven draft, wherein the uptake damper system comprises:
A damper I positioned entirely within the uptake duct G and an actuator (operating lever) J coupled to the damper I (Figures 2-4, Page 2 Lines 36-80).
Wherein the actuator J is configured to control the oven draft by moving the damper I to a selected one of a plurality of orientations, the damper remaining entirely within the uptake duct G in each of the plurality of orientations (Figures 2-4, Page 2 Lines 36-80).
Beam is silent to the damper, when in a fully closed position, being non-perpendicular to the flow direction. 
However, it is known in the art to arrange pivotable draft control damper so as to have a fully closed orientation non-perpendicular to a flow direction. For example, Montgomery teaches a damper valve apparatus (page 1 lines 1-15), the apparatus comprising a channel (pipe section/chimney) 5 and a damper 7 positioned entirely within the channel, wherein the damper 7 is movable between a plurality of orientations to change the flow of exhaust gases through the channel 5, wherein the plurality of orientations includes a fully closed orientation in which the damper 7 is non-perpendicular to a flow direction through the channel 5, the damper remaining entirely within the channel in each of the plurality of orientations. 
Furthermore, it is known in the art that it would be advantageous to configure a pivotable damper so as to have a fully closed position which is non-perpendicular to a flow direction through a channel. Steimer teaches a damper (shutter/flap) for an exhaust channel (pipe) 1 (Figure 1, paragraphs [0002] and [0011]-[0011] of Espacenet translation), wherein the damper (flap) 2 is positioned within the channel 1 so as to be at an angle of 45° to the center line of the channel 1 when in the fully closed position (Figure 1, Paragraph [0015] of Espacenet translation). It is understood that the flow direction through the channel will be substantially parallel to the centerline thereof. Because the damper 2 is at an angle of 45° with respect to the centerline of the channel, it is understood that said damper is non-perpendicular to the flow direction through the channel. Steimer teaches that arranging the damper to have such an orientation when closed results in very short opening and closing times (Figure 1, Paragraph [0015] of Espacenet translation).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Beam in view of Montgomery and Steimer by configuring the damper plate of Beam in a manner similar to the damper of Montgomery, i.e. such that the damper, when in a fully closed position, is non-perpendicular to the flow direction through the uptake duct, in order to obtain a damper having very short opening and closing times as suggested by Steimer.
Modified Beam is silent to the damper comprising (i) a first layer comprising a first material, wherein the first material is steel or fused silica, and (ii) a second layer disposed over the first layer and comprising a second material including fiber.
However, coke oven dampers having such a construction are known in the art. For example, Engle teaches a coke oven damper comprising a first layer (U-shaped sub frame) 12 comprising first material, wherein the first material is steel, and a second layer (damper mat) 20 disposed over the first layer 12 and comprised of a second material, the second material being fiber (i.e. silica needle) (abstract, Figure 3, Paragraphs [0013]-[0015]).
The teachings of Engle would give one of ordinary skill in the art a reasonable expectation that the damper valve of Beam could be successfully formed from a first layer of steel supporting a second layer of fiber disposed over the first layer.
	It would have been obvious to one of ordinary skill in the art before the effective filing date to further modify Beam in view of Engle by forming the damper from a first layer comprising a first material, wherein the first material is steel, a second layer disposed over the first layer and comprising a second material including fiber, in order to obtain a system having a predictably functional damper.
Modified Beam is silent to at least one of the first material or the second material being configured to withstand a temperature of at least 2000 °F.
	However, as discussed above, the purpose of adding the second material layer (protective material layer) is to protect the damper from heat. Thus, a person having ordinary skill in the art would desire for said material to be configured to withstand high temperatures. Furthermore, it is understood that exhaust gas leaving coke oven uptakes does so at very high temperatures. "[When] the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation," (see MPEP 2144.05 II A).
	It would have been obvious to one of ordinary skill in the art before the effective filing date to further modify Beam by configuring at least the second material layer to withstand very high temperature, i.e. temperatures of at least 2000 °F, in order to obtain a device wherein the second material layer protects the damper from heat as intended. 
With regard to claim 14: The damper I is a damper plate comprising first and second end portions (Beam: Figures 1-4, Page 2 Lines 36-80).
The damper plate is movable between the plurality of orientations by pivoting about the first end portion (Beam: Figures 1-4, Page 2 Lines 36-80).
 And the actuator J is coupled to the second end portion of the damper plate I (Beam: Figures 1-4, Page 2 Lines 36-80).
With regard to claim 15: The actuator J is positioned outside of the uptake duct G (Beam: Figures 1-4, Page 2 Lines 36-80).
The uptake duct G includes an opening (slotted opening) i’ that extends through a refractory surface (the upper surface of the uptake duct G) (Beam: Figures 1-4, Page 2 Lines 36-80).
And the actuator coupled to the second end portion of the damper plate I though the opening i’ via connecting rod i (Beam: Figures 1-4, Page 2 Lines 36-80).
With regard to claim 16: Modified Beam further comprises a rod (connecting rod) i coupled between the actuator and the second end portion and that extends through the opening i’, wherein the actuator J is configured to use the rod i to move the damper plate I into the selected orientation (Beam: Figures 1-4, Page 2 Lines 36-80).
With regard to claims 17 and 18: The refractory surface is formed on the bottom, top, and side walls of the uptake duct G (Beam: Figures 1-4, Page 2 Lines 36-80).
With regard to claim 19: Modified Beam does not explicitly teach that the uptake damper system is configured to operate at temperatures greater than 500 °F.
However, it is well understood that coke ovens operate at very high temperatures, i.e. temperatures well above 1000 °F. Therefore, a person having ordinary skill in the art would recognize that it would be advantageous to configure the system of modified Beam to be operable at very high temperatures, i.e. temperature above 500 °F, so that said system can withstand the temperatures required for coking operations. 
It would have been obvious to one of ordinary skill in the art before the effective filing date to further modify the uptake damper system of Beam by configuring said system such that it is operable at temperatures greater than 500 °F, in order to ensure that said system can withstand the temperatures required for coking operations.
With regard to claim 55: In modified Beam the damper plate I includes a first end portion and a second end portion spaced apart from the first end portion (Beam: Figures 2-4, Page 2 Lines 36-80).
The uptake duct further comprising:
A rod i configured to contact the second end portion of the damper plate I (Beam: Figures 2-4, Page 2 Lines 36-80). Note: In Figure 3, it can be seen that rod i is connected to the lower half of the damper plate I, the lower half being the lower half of the damper plate I when said plate is in the closed position. Thus, said rod i can be configured to contact the damper plate I in a region that can be considered part of a second end portion spaced apart from a first end portion (e.g. by a virtual line dividing the top and bottom portions of the damper plate I).
An actuator (operating lever) J coupled to the rod i via arm i2 (Beam: Figures 2-4, Page 2 Lines 36-80).
Wherein the first end portion is pivotably coupled to the second refractory surface (top inner surface of channel G) (Beam: Figures 2-4, Page 2 Lines 36-80).
Wherein the actuator J is configured to move the rod i along a vertical axis from at least first position within the channel G to at least a second position within the channel G (Beam: Figures 2-4, Page 2 Lines 36-80). Note: The rod i moves along a vertical axis at least in the sense that it changes its position along the vertical y-axis.
Wherein, in operation, actuating the actuator J and moving the rod i from the first position toward the second position causes the second end portion of the damper I to approach the first refractory surface (bottom inner surface of channel G) (Beam: Figures 2-4, Page 2 Lines 36-80).

Allowable Subject Matter
Claims 6-12 are allowed.
Claim 56 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Independent claim 6 is drawn to an exhaust gas system for a coke oven wherein, “the actuator is configured to move the rod along an axis from a first position within the channel to a second position within the channel, wherein the axis is perpendicular to the flow direction, and wherein the rod, when moving along the axis is perpendicular to the flow direction. 
The closest prior art of record is Beam in view of Montgomery and Steimer as described in the 103 rejection of claim 6 set forth in the Non-Final Rejection mailed 3/8/2022.
The combination of Beam, Montgomery, and Steimer is silent to a system wherein the rod, when moving along the axis is perpendicular to the flow direction, i.e. the rod in Beam does not remain perpendicular to the flow direction at all times when moving along the axis.
There is no teaching, suggestion, or motivation in the prior art which would lead one of ordinary skill in the art to modify Beam such that the rod remained perpendicular to the flow direction at all times when moving along the axis.
Therefore, claim 6 and its dependents are novel and non-obvious over the prior art of record.
Claim 56 contains the same allowable subject matter as claim 6. Therefore, claim 56 is novel and non-obvious over the prior art of record for the same reasons as claim 6. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN "LUKE" PILCHER whose telephone number is (571)272-2691. The examiner can normally be reached Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, In Suk Bullock can be reached on 5712725954. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JONATHAN LUKE PILCHER/Examiner, Art Unit 1772